DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The “incomplete border of the vessel”, or simply “incomplete”, “lacking a border of the CTO portion”, or simply “lack” or “lacking”, “the plurality of x-ray images including an intravascular ultrasound (IVUS) imaging catheter moving though a plurality of longitudinal positions of the vessel” or simply “longitudinal positons”, “border of the CTO portion” or simply “CTO portion”, and “radial portion” have been added into claim 24 but do not exist in the originally filed specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-30, 33-37, and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this instance the examiner notes that claim 24 positively requires that an incomplete border of the vessel be obtained x-ray imaging (hereafter interpreted as angiography) (found in lines 4-8) and then in the next step matches this border to the MSCT outline (found in lines 10-11). The examiner notes that there are two issues with this new limitation which cause it to be considered as new matter. First and foremost the usage of the angiography data to determine a border at all, and also the border matching between the angiography data and any other data, does not appear to be a component of the applicant’s originally filed disclosure. The original disclosure instead discusses determining the borders using MSCT data and using IVUS data. Rather the examiner notes that the applicant appears to use the angiography data to locate the catheter thus its registration plays a part in border alignment between the modalities, but the angiography itself does not appear to contribute a border as per the originally filed disclosure. Secondly, the originally filed disclosure does not appear to contain, in terminology or in scope, limitations relating to the completeness of the border or lack thereof at the CTO in the angiographic images. In fact the only relevant information the examiner could find about this feature was in the description of existing technology (see applicant’s section [0004]) which does not even address the applicant’s invention and does not establish the claimed particulars. Since these items have been added by amendment, and since they are not found in the originally field disclosure the examiner hold them to be new matter. Each of claims 25-30, 33-37, and 39-40 are similarly rejected, at least by virtue of dependency.


Claims 24-30, 33-37, and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24-40 are also simultaneously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using “angiographic” images in , does not reasonably provide enablement for using the broader “x-ray” images now recited by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or to use the invention commensurate in scope with these claims.
In more detail, the examiner notes that claim 24 possesses an issue that falls dually under the statutes governing new matter and scope of enablement and therefore and as an additional issue to the foregoing grounds of rejection the examiner notes that the applicant has broadened the claim beyond what is reasonably conveyed by the originally filed disclosure and which has a scope greater than is enabled from the disclosure. Specifically the claims now no longer contain any reference to an “angiographic” images, even though this term is in the very title and abstract of the invention and addressed in essentially all portions of the specification, and instead has lain claim to the broader “x-ray” images. The sole and single portion of the applicant’s originally filled specification which recites “x-ray” is [0042] and it does so essentially to lay the foundation that both the angiographic images and CT images are x-ray images. The broader scope of the claims, which would include fluoroscopic images, CT images, CTA images, and more, is not supported by [0042] nor are any relevant details about the usage of the broader x-ray images found even in passing in any other portion of the specification thus falling far short of providing adequate written description for the scope in question. Therefore and given that this limitation was added by amendment this is an issue of new matter. Likewise given that the specification does establish the usage of the narrower term “angiographic” images in the context of the majority of the claimed limitations so as to support a portion of the claimed scope this is also an issue of scope of enablement. Each of claims 25-30, 33-37, and 39-40 are similarly rejected, at least by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30, 33-37, and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, in describing the radial portion, the claims recite “taken by the center point with respect to the border of the CTO portion” which does not have an examinable meaning and which renders the claims prima facie confusing. If the applicant intended to recite that the center point is the location of the IVUS imaging element then they are welcome and invited to state as much but this is not currently under examination. Likewise it is unclear what if anything is required by stating that the data is “with respect to the border of the CTO portion” as this does not set forth any intelligible limitation on 
Regarding claim 25 the examiner notes that the newly added statement “with respect to the border of the CTO portion” places no intelligible limitation on the display step for the same reason as addressed above in regards to claim 24. Furthermore, the examiner notes that it would be logically contradictory to assume that this centerpoint was defined by both the centerpoint of the IVUS imaging catheter and also defined as the center of the border of the CTO portion as these definitions are not physically or causally linked and could only occur by happenstance. Clarification and/or removal of the limitation is requested and for examination purposes the claims will be examined below as best understood. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-30, 33-35, 37, and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0038061 A1 by Huennekens et al. (hereafter Huennekens, previously of record) further in view of US 20100061611 A1 by Xu et al. (hereafter Xu, newly of record).

Regarding claim 24, Huennekens teaches: 24. A method, comprising:
generating, using a processor and multi-slice computed tomography (MSCT), an outline of a vessel (see Huennekens [0031] directly wherein the imaging element is used to create volumetric model of the vessel wall (i.e. a 3D outline of the vessel) and which also states that the imaging element can be MRI or other imaging elements which, when taken in light of [0064] which discloses using CT (inherently or at least ordinarily MS) which would teach such limitations. Alternatively see Figs. 10-13 and 16-18 and note the generation of the vessel outline by the x-ray means such as the 2D lumen trace 260 or 3D lumen outline 335 (though the sections state that this can be done via 2D or 3D interchangeable); these statements taken in light of [0064] where the angiographic and/or x-ray images can be interpreted as CT images or alternatively can be combined with CT for the same purpose per se) having a chronic total occlusion (CTO) portion (see Huennekens [0044] which states that a blockage can exist in the vessel, see [0031] noting that the vessel may be stenotic or occluded, either of which would cover by ordinary meaning that the vessel was nearly or totally occluded respectively);
obtaining a plurality of x-ray images of the vessel, wherein the plurality of x-ray images … wherein the plurality of x-ray images include an intravascular ultrasound (IVUS) imaging catheter moving through a plurality of longitudinal positions of the vessel, the plurality of longitudinal positions including the CTO portion the one or more angiographic images including a first portion of the vessel proximal of the CTO (see Huennekens [0036]-[0037] noting the angiographic images may be obtained and displayed in real time/live such that the IVUS catheter’s position is determined prior to or even during the crossing/imaging of the crossing however, this does not teach that the border is incomplete per se as indicated by ellipsis which is elucidated on below in the 103(a) rejection);
co-registering, using the processor, the … border of the vessel in the plurality of x-ray images to the outline of the vessel (see Huennekens Figs. 14-20 and note that this is matched in both angle and position/displacement, see also [0041]-[0051] which begin with the phrase “Turning to FIGS. 14-20, an exemplary technique is illustrated for obtaining accurate axial and circumferential co-registration of IVUS information (or other image information obtained via a probe inserted within a body) with the three-dimensional image 160.” And proceed to flesh out all of the details the applicant could wish to see when read in light of [0064] however, this does not teach that the border is incomplete as indicated by ellipsis which is elucidated on below in the 103(a) rejection. Furthermore and in the alternate to the foregoing, the 103(a) below also teaches registering MSCT and angiographic images in more detail);
obtaining, from the IVUS imaging catheter, a plurality of IVUS images of the CTO portion as the IVUS imaging catheter is moved through the CTO portion, the plurality of IVUS images including the border of the CTO portion (see Huennekens Fig. 3 as depicted in light of [0002] or [0031] or [0035] or Fig. 6b step 162; furthermore and in regards to the new limitation see Fig. 14 in light of [0044] which shows that the IVUS data extends both proximal and distal to the occlusion which is located at point 350 so as to include the second portion per se);
determining, using the processor, a location of a center point of the IVUS imaging catheter in the plurality of IVUS images (Huennekens uses different terminology but nonetheless teaches this limitation, see that the center point is a fiducial automatically identified and shown (i.e. designated) in the images as per [0035]-[0038]; where [0035] shows how the processing and display of the IVUS data relates to the fiduciary point including that this point is displayed and where [0038] shows how the fiduciary point is gathered and that it corresponds to the location of the IVUS imaging element (i.e. the center of the IVUS imaging catheter) and how in specific it is detected);
displaying, on a display in communication with the processor, a path of the IVUS imaging catheter within the outline of the vessel, wherein the displaying the path of the IVUS imaging catheter includes: displaying a longitudinal portion of the path of the IVUS imaging catheter through the CTO  portion based on the co-registration … of the vessel in the plurality of x-ray images to the outline of the vessel; and displaying a radial portion of the path of the IVUS imaging catheter taken by the center point with respect to the border of the CTO portion based on the co-registration of the border of the CTO portion in the plurality of IVUS images to the outline of the vessel (regarding all of the display see Huennekens Fig. 3, Figs. 5-6, and Figs. 10-20 which each show this, see also [0002] in light of [0064] or see each of [0011], [0013]-[0015], and [0019]-[0029] or  see [0034] etc. etc. as this is impingent upon the very purpose of the Huennekens art and is shown essentially at every turn, where Huennekens uses all of the image data for all portions of the display and where, as given above, the data extends from before the occlusion to after it. Additionally and as best understood the new limitation relating to the longitudinal portion is still taught with the exception that this does not teach that the border is incomplete per se as indicated by ellipsis which is elucidated on below in the 103(a) rejection; turning to the new limitation relating to the radial portion this appears to be taught as given above noting the newly added citations which cover determining the center point including e.g. [0035]-[0038] as explained above).
In the foregoing as indicated by ellipse and mentioned in each instance above, the examiner omitted the limitation that the x-ray images: “comprise an incomplete border of the vessel, the incomplete border of the vessel lacking a border of the CTO portion,” and each reference thereafter to 
However, Xu in the same or closely related field of multi-modality co-registered vascular imaging of vascular defects (see Xu’s Abstract) teaches the omitted features and more. For example Xu teaches co-registering MSCT data with other x-ray data such as angiographic images where the x-ray images comprise an incomplete border due to the presence of a CTO per se (see Xu’s [0008] for a brief overview inclusive of the fact that the x-ray images do not have data downstream of the CTO and/or see [0035] along with [0039] and [0043] which shows co-registering MSCT data with x-ray images to allow for the real time imaging of the CTO). Xu also goes on to teach advantages of this co-registration procedure insofar as it allows real time imaging of CTO’s and also therefore allows for intervention planning and navigation to the CTO (see Xu’s [0008] and [0057] respectively). 
 Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the method of Huennekens with the use of the specific co-registration so as to cause the x-ray / angiography images comprise an incomplete border, as taught by Xu as it advantageously allows for real time imaging of diseased vessels, even those possessing CTOs, and also further allows for intervention planning and navigation to the CTO.

Regarding claims 25-26, Huennekens teaches: 25. The method of claim 24, wherein the displaying the path of the IVUS imaging catheter comprises displaying at least one center dot showing a center point of the IVUS imaging catheter with respect to the border of the CTO portion. 26. The method of claim 24, further comprising detecting, using the processor, the border of the CTO portion in the plurality of IVUS images (see Figs. 5-6 or 10-13 noting the clearly defined border ring which in light of [0032] which shows that the processor runs an algorithm to detect the luminal border on the IVUS data, this boundary also being displayed in Figs. 16-19 in light of [0045] and [0048]. Additionally it is pertinent to note that the 

Regarding claim 27, Huennekens teaches: 27. The method of claim 26, wherein the border of the CTO portion in the plurality of IVUS images to the outline of the vessel further includes performing a best fit between the border of the CTO portion in the plurality of IVUS images and the outline of the vessel (both linear and angular transformation are covered above, which is incorporated by reference, but generally see Figs. 14-20 and regarding the best fit in particular see also [0046]-[0050] and also note that Huennekens performs registration throughout the vessel including in the diseased/occluded/CTO portion e.g. as depicted in the figures cited previously).

Regarding claim 28, Huennekens teaches: 28. The method of claim 26, wherein the displaying the path of the IVUS imaging catheter further comprises displaying, within the outline of the vessel, the border of the CTO portion in the plurality of IVUS images (see Huennekens Fig. 3, Figs. 5-6, and Figs. 10-20 which each show this, see also [0002] in light of [0064] or see each of [0011], [0013]-[0015], and [0019]-[0029] or  see [0034] etc. etc. as this is impingent upon the very purpose of the Huennekens art).

Regarding claim 29, Huennekens teaches: 29. The method of claim 24, further comprising: determining, sing the processor and the plurality of x-ray images, the plurality of longitudinal positions of the IVUS imaging catheter (see [0035]-[0038] noting that the angiographic images may be obtained in real time/live such that the IVUS catheter’s position is determined during the crossing/imaging of the crossing and that the fiducial points and location of the catheter are continuously determined/monitored).

wherein the co-registering the border of the CTO portion in the plurality of IVUS images to the outline of the vessel is based on the plurality of longitudinal positions of the IVUS imaging catheter (these are all co-registered: see Fig. 6b in a nut shell, noting that given the foregoing this teaches all limitations in question; alternatively in more detail note that the IVUS images are co-registered to the IVUS catheter position as per [0031]-[0032] in light of one or more of [0035], [0037] or [0038] as well as to the CT images as per [0034] or [0037] or [0041]-[0051] etc. etc.).

Regarding claim 33, Huennekens teaches: 33. The method of claim 24, wherein the plurality of IVUS images are B- scan images (this is inherent and also covered via ordinary meaning and also covered in Figs. 5-6).

Regarding claim 34, Huennekens teaches: 34. The method of claim 24, further comprising performing an IVUS pullback to obtain a 3D representation of the vessel (see Huennekens [0035] noting in particular “the imaging catheter is pulled back either manually or automatically through a blood vessel segment, and a sequence of circumferential cross-sectional IVUS image frames is acquired/created”. Additionally while there is no step of creating a 3D IVUS representation in the claim it may compact prosecution to note that Huennekens does this pullback to accomplish the same purpose as per [0031] which states “The imaging catheter 85 can be pulled back or inserted over a desired length of the vessel, obtaining imaging information along this desired length, and thereafter creating a volumetric model of the vessel wall, including the diseased and normal portions”).



Regarding claim 37, Huennekens teaches: 37. The method of claim 24, further comprising displaying, IVUS information on the display, one or more of the plurality of IVUS images (see Huennekens Fig. 6a part 160 in light of [0034] and [0064]. Additionally it is noted that the rejection of claim 24 teaches that the second portion of the vessel is displayed based on the IVUS images which may also be relevant as best understood).

Regarding claim 39, Huennekens teaches: 39. The method of claim 24, wherein the displaying the path of the IVUS imaging catheter includes displaying a series of center points corresponding to the location of the center point of the IOVUS imaging catheter in the plurality of IVUS images and a series of border outlines corresponding to the border of the CTO portion in the plurality of IVUS images (see Huennekens Figs. 5-6 or 10-13 noting the clearly defined border ring which in light of [0032] which shows that the processor runs an algorithm to detect the luminal border on the IVUS data, this boundary also being displayed in Figs. 16-19 in light of [0045] and [0048]. Additionally it is pertinent to note that the center point is a fiducial automatically identified and shown (designated) in the images as per [0035] in light of [0038] additionally, noting that as per [0034] and [0042] this involves a series of acquisitions/frames as established above in regards to claim 24, and also note that Huennekens performs registration throughout the vessel including in the diseased/occluded/CTO portion e.g. as depicted in the figures cited previously).

24, further comprises displaying, on the display, one or more of the plurality of x-ray images (see Huennekens Fig. 6a part 160 in light of [0034] and [0064]. Additionally it is noted that the rejection of claim 24 teaches that the first portion of the vessel is displayed based on the angiographic images which may also be relevant as best understood).

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens in view of Xu as applied to claim 35 above, and further in view of US 2009/0247869 A1 by Rambod et al. (hereafter Rambod, previously of record).

Regarding claim 36, Huennekens as modified above discloses the method of claim 16, but Huennekens does not disclose wherein the triangulation uses low frequency ultrasound transducers.
Rambod, in the related field of medical ultrasonics, discloses that triangulation can be done using low frequency ultrasound transducers (time-of-flight, a triangulation technique, is used with three receivers (transducers) that obtain a 3-0 real-time position of a target area as the target area is detected by the receivers (transducers) using low frequency ultrasound, thus allowing for evaluation of acoustic signatures according to a pre-defined reference frequency signature map; paragraphs [0066]-[0070] including that this provides great spatial resolution comparable to X-ray imaging but without the radiation thereof).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method of Huennekens, with wherein the triangulation uses low frequency ultrasound transducers, as taught by Rambod, for the advantage of the improved spatial resolution that low-frequency TOF methodology affords.

Response to Arguments
Applicant’s arguments, see pages 5-6 (mid), filed 11/14/2019, with respect to the rejection(s) of claim(s) 1-2, 6, 8, and 11-23 under 102/103 are moot in view of the cancellation of these claims.
Applicant's arguments filed 11/14/2019 which regard new claims 24-40 have been fully considered but they are not persuasive. In specific the newly added subject matter has been rejected under Huennekens because the claims do not require per se that the angiographic images not be used for the second portion and that the IVUS images not be used for the first portion therefore Huennekens remains a viable prior art reference in the manner best exemplified by referring to the new grounds of rejection given above which show how these features are taught.
Applicant’s arguments, see pages 6-7, filed 04/28/2021, with respect to the objections and 112 rejections of the previous office action have been fully considered and are persuasive.  The associated objections and rejections have been withdrawn.
For compact prosecution purposes the examiner notes that the instant amendment, while correcting the previous issues, contains new but similar issues where the claim amendments introduce new matter and new terminology leading to new rejections. 

Applicant’s arguments, see pages 7-11, filed 04/28/2021, with respect to the rejection(s) of claim(s) 20-30, 33-37, and 39-40 under 102/103 using the base art of Huennekens and the modifying art of Rambod have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional art of Xu which teaches the limitations that the applicant has identified as not being taught by Huennekens and not remedied by Rambod.
In more detail and to compact prosecution while Huennekens does have a vascular occlusion, Huennekens does not state that it fully blocks the flow of contrast agent so as to cause an incomplete .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793